Citation Nr: 1821755	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-38 085	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with a hiatal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to May 1998, May 2002 to June 2003, and August 2003 to January 2010, to include service in Kuwait and Iraq.  

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was decided by the Board in a March 2018 decision.

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge regarding the underlying issue on appeal.  A transcript of that hearing is of record.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In a March 2018 decision, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for GERD with a hiatal hernia.  On the decision, the Board listed the Veteran's representative as Disabled American Veterans (DAV), the organization which represented the Veteran at the time of his June 2017 VA hearing.  However, the record reflects that the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Texas Veterans Commission (TVC) as his representative in October 2017. 

VA regulations provide that, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2017).  Here, the Veteran executed a VA Form 21-22 appointing DAV as his representative, effective July 2011.  However, the Veteran thereafter executed a VA Form 21-22 appointing TVC as his new representative, effective October 2017, with no indication that the October 2017 appointment did not constitute a revocation of DAV representation.  Accordingly, the Veteran's October 2017 appointment constituted a revocation of DAV's representation. 

Since the March 2018 Board decision identified the wrong representative and the Veteran's right to representation was thereby impaired, the March 2018 Board decision addressing the issue of entitlement to an initial disability rating in excess of 10 percent for GERD with a hiatal hernia is vacated.



	                        ____________________________________________
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals


